Citation Nr: 0601734	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04-13 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for service-
connected postoperative cyst of the right ear.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to March 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDING OF FACT

The veteran's service-connected postoperative cyst of the 
right ear is manifested by a 1.5 cm scar below the right ear, 
without surface elevation, depression, adherence, tenderness, 
underlying tissue loss, disfigurement, keloid formation or 
limitation of function, as well as a subcutaneous, soft, 
nodular lesion, measuring approximately 3.5 cm in diameter in 
the right jaw below the right ear, without tenderness to 
palpation, swelling or erythema.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
veteran's postoperative cyst of the right ear have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.118, Diagnostic Codes 7800, 7804 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in January 2003, 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has timely complied with the 
VCAA's notice requirements.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the January 
2003 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim of service-connection.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via Statement of the Case.  
Pelegrini, 18 Vet. App. at 121.  

Also, the January 2003 letter informed the veteran of which 
portion of information should be provided by the claimant and 
which portion VA would try to obtain on the claimant's 
behalf.  The RO informed the veteran that it would attempt to 
obtain records in the custody of a Federal agency and that 
while the RO would assist the veteran in obtaining other 
records that it was the veteran's responsibility to obtain 
them.  38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c)(4)(i) (2005).  The RO obtained the veteran's service 
medical records and all VA medical records.  The veteran 
indicated treatment at Kaiser Permanente and the RO obtained 
those records.  The veteran did not indicate the presence of 
any other relevant records. 

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2005).  VA has provided the veteran with a medical 
examination in furtherance of his claim.

Here the issue of increased rating for the veteran's 
postoperative is a downstream issue of the original service 
connection claim adjudicated in the March 2003 rating 
decision.  VA's General Counsel has concluded that, if, in 
response to notice of its decision on a claim for which VA 
has already given the § 5103(a) notice, VA receives a notice 
of disagreement that raises a new issue, § 7105(d) requires 
VA to take proper action and issue a statement of the case if 
the disagreement is not resolved, but § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  This is the situation where we have 
a VCAA notice to the veteran that relates to establishing 
service connection, but we do not have a separate § 5103(a) 
notice following the RO's grant of service connection and the 
veteran's notice of disagreement raising the downstream issue 
of an increased rating.  With consideration of the opinion of 
the General Counsel, a second § 5103(a) notice regarding the 
downstream issue of an increased rating is not required.  
Further, the veteran was provided with VCAA implementing 
regulations in the February 2004 Statement of the Case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

A maximum of an 80 percent evaluation is warranted with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or, with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).  

Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips); or, with four or five 
characteristics of disfigurement a 50 percent evaluation is 
warranted.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or, with two or three 
characteristics of disfigurement a 30 percent evaluation is 
warranted.  One characteristic of disfigurement warrants a 10 
percent evaluation.  Id.  

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm) in length; scar at least one-quarter 
inch (0.6 cm) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.  Id.  

The rating criteria under Diagnostic Code 7804 provides an 
evaluation of 10 percent for superficial scars, tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2005).

Analysis

The veteran first developed a cyst behind his right ear in 
approximately 1975.  Prior to surgery, the veteran denied 
pain in the cyst, and no drainage was observed.  The size of 
the cyst was 1/2 cm x 2-3 mm large and was located directly 
behind the right ear lobe.  Ultimately, the cyst was removed 
after two surgeries in 1976 in which a small elliptical 
incision was made.  

In 2002 the veteran was seen at Kaiser Permanente for 
complaints that the cyst had reoccurred.  At that time it was 
noted that the veteran had a 3 cm long old scar from his 1976 
surgery.  In 2003 during a surgery consultation related to 
the cyst, the veteran denied any pain associated with the 
cyst.  Physical examination revealed a right facial scar over 
the parotid gland.  

In September 2003 the veteran received an internal medicine 
evaluation through VA.  At that time the veteran denied 
having any problems associated with the scar; however, he had 
noticed an increasing lesion at the same surgical site over 
the years, and believed that he was having a recurrence of 
the cyst.  The veteran reported discomfort when biting and 
chewing.  Examination of the skin revealed a well-healed pale 
appearing linear scar, measuring 1.5 cm on the right facial 
area below the right ear, without surface elevation, 
depression, adherence, tenderness, underlying tissue loss, 
disfigurement, keloid formation, or limitation of function.  
Furthermore, the examiner noted the presence of a 
subcutaneous, soft, nodular lesion, measuring approximately 
3.5 cm in diameter in the right jaw below the right ear, 
without tenderness to palpation, swelling or erythema.  The 
examiner noted that the presence of the lesion was mildly 
disfiguring and that there was no evidence of significant 
functional limitation.

The veteran is not entitled to a compensable rating.  The VA 
examiner has described the cyst beneath the veteran's right 
ear as mildly disfiguring.  The Board has examined pictures 
of the veteran's condition, and also finds the cyst to be 
mildly disfiguring.  Also, with reference to the pictures 
submitted by the veteran, the scar associated with the 
veteran's prior surgery is barely perceptible.  Regarding the 
cyst, there is no tissue loss or gross distortion or 
asymmetry of the veteran's ears.  The veteran's scar is 1.5 
to 3 cm in length and is not one-quarter inch or greater wide 
at any point.  There are no characteristics of disfigurement 
for purposes of evaluation.  38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7800 (2005).  There is no objective evidence 
of tenderness and pain.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2005).  Accordingly, a compensable rating is not 
warranted under the circumstances.  


ORDER

Entitlement to an initial compensable rating for service-
connected postoperative right ear disorder is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


